DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11-06-2019 and 12-09-2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2015/0140443 hereinafter Takahashi in view of U.S. Pre-Grant Publication No. 2015/0243989 hereinafter Yamada. 
Regarding Claims 1 and 10, Takahashi teaches a lithium secondary battery and method for manufacturing the lithium secondary battery (paragraph 129; see Examples), the battery comprising: a negative electrode comprising a negative electrode active material comprising a 
Takahashi teaches that the electrolyte solution comprises chain sulfone compound and chain carbonate as described above but does not specify open chain compounds.
However, Yamada teaches a secondary battery that comprises an electrolyte solution including an open chain carbonate and sulfone compounds (paragraph 144). Therefore, it would have been obvious to one of ordinary skill in the art to include open chain carbonate and sulfone compounds in the electrolyte solution before the effective filing date of the claimed invention because Yamada discloses that such modification can improve the input-output characteristics of the battery (paragraphs 144-145). 
Regarding Claim 2, the combination teaches that the content of the open chain sulfone compound in the electrolyte solvent is 5 volume % or more and 75 volume % or less (paragraph 37 of Takahashi). 
Regarding Claim 3, the combination teaches that the content of the open chain carbonate in the electrolyte solvent is 1 volume % or more and 40 volume % or less (paragraph 64 of Takahashi). 
Regarding Claim 4, the combination teaches that the lithium salt further comprises LiPF6 (paragraph 97 of Takahashi). 
Regarding Claim 5, the combination teaches that a ratio of LiFSI with respect to the total amount of LiPF6 and LiFSI is 50 mol % or more (paragraph 145; see Table 1 of Takahashi). 

Regarding Claim 8, the combination teaches that the content of the silicon material is 50 weight % or more of the total amount of the negative electrode active material (see Examples). 
Regarding Claim 9, the combination teaches a vehicle equipped with the lithium secondary battery described above (paragraph 2 of Takahashi). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729